Electronically Filed
                                                     Supreme Court
                                                     SCAD-13-0000911
                                                     21-JAN-2014
                                                     10:37 AM



                         SCAD-13-0000911

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                   RONALD G.S. AU, Respondent.


                       ORIGINAL PROCEEDING
                         (ODC 11–16-8940)

                        ORDER OF SUSPENSION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
     and Intermediate Court of Appeals Associate Judge Foley,
                  in place of Acoba, J., recused)

          Upon consideration of the May 17, 2013 Report and

Recommendation of the Disciplinary Board of the Supreme Court of

the State of Hawai#i (hereinafter, “the Disciplinary Board”), the

briefs filed by the Office of Disciplinary Counsel (ODC) and the

Respondent, Ronald G.S. Au, and the record, we adopt the

Disciplinary Board’s Report and Recommendation, and, therefore,

          IT IS HEREBY ORDERED that Respondent Ronald G.S. Au is

suspended for a further five years, effective immediately,

notwithstanding Rule 2.16(c) of the Rules of the Supreme Court of

the State of Hawai#i (RSCH), in light of the fact Respondent Au
is currently suspended from the practice of law.

          IT IS FURTHER ORDERED that Respondent Au shall file

with this court, within 30 days after the date of entry of this

order, an affidavit showing compliance with RSCH Rule 2.16(d) and

this order.

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai#i, Respondent Au shall pay

all costs of these proceedings as approved upon the timely

submission of a verified bill of costs by ODC and an opportunity

to respond thereto, as prescribed by RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Au’s motion for

permission to petition for reinstatement is denied and, further,

that Respondent Au, pursuant to RSCH Rule 2.17(b)(3), may not

petition for reinstatement until two and a half years have

elapsed from the date of entry of this order.

          DATED: Honolulu, Hawai#i, January 21, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Daniel R. Foley




                                2